    NEW YORK                                                                                            SHANGHAI
     LONDON                                                                                             ATLANTA
    SINGAPORE                                                                                          BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                              WILMINGTON
     CHICAGO                                                                                             MIAMI
  WASHINGTON, DC                             CHRISTOPHER H. CASEY                                      BOCA RATON
  SAN FRANCISCO                            DIRECT DIAL: +1 215 979 1155                                PITTSBURGH
  SILICON VALLEY                          PERSONAL FAX: +1 215 689 2194                                 NEWARK
    SAN DIEGO                            E-MAIL: CHCasey@duanemorris.com                               LAS VEGAS
   LOS ANGELES                                                                                         CHERRY HILL
     TAIWAN                                                                                            LAKE TAHOE
                                                www.duanemorris.com
     BOSTON                                                                                             MYANMAR
     HOUSTON
      AUSTIN




September 24, 2020

VIA ECF

The Honorable Denise L. Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

         Re:       FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., Case No. 1:20-cv-706 (DLC)

Dear Judge Cote:

The Federal Trade Commission and Defendant Martin Shkreli jointly submit this letter to report
to the Court on our efforts to resolve the issues relating to Mr. Shkreli’s Bureau of Prisons-
monitored communications with Kandis Kovalsky and Scott Vernick.

Pursuant to the Court’s direction during the September 22 hearing on this matter, Plaintiffs’
counsel and Mr. Shkreli’s counsel exchanged drafts of proposals for a protocol and timetable to
resolve these issues, and had a call yesterday to discuss these proposals. The exchange and the
call were productive, and we believe we are making progress on narrowing the issues and getting
to a resolution.

Although we are not in a position today to present the Court with a proposal that both sides
endorse, we believe that we will be able to present such a proposal by the close of business
tomorrow. There are likely to be one or two issues on which the parties cannot agree and which
we would present to the Court for resolution.

                                                                   Respectfully submitted,

                                                                   /s/ Christopher H. Casey__
                                                                   Christopher H. Casey

CHC




D UANE M ORRIS LLP
30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                            PHONE: +1 215 979 1000   FAX: +1 215 979 1020
